Broyles, C. J.
The indictment in this case, which charged the offense of robbery, failing to allege that the fraudulent, wrongful, and violent taking of the property was without the consent of the owner, but, on the contrary, alleging that the taking was xoith his consent, set forth no crime under the laws of this State; and the verdict of “ guilty of robbery by force and violence, ” and the judgment based thereon, were void, and the court erred in overruling the defendant’s motion to arrest the judgment. Penal Code (1910), § 148; Long v. State, 12 Ga. 294 (11), 321 (11).

Judgment reversed.


Luke and Bloodworth, JJ., concur.